Citation Nr: 0020534	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1978 to February 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied service 
connection for fibromyalgia.  The veteran submitted a notice 
of disagreement in February 1999, and the RO issued a 
statement of the case in February 1999.  The veteran 
submitted a substantive appeal in March 1999, and testified 
at a hearing in June 1999.


FINDING OF FACT

Fibromyalgia had its onset in service.



CONCLUSION OF LAW

Fibromyalgia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had twenty years of active service from February 
1978 to February 1998.

Service documents show that the veteran was a member of the 
United States Air Force, and that she was awarded the Air 
Force Achievement Medal, Air Force Commendation Medal, 
National Defense Service Medal, Air Force Good Conduct Medal, 
and other awards and ribbons.

Service medical records at the time of the veteran's entrance 
examination in September 1977 show no defects.

Service medical records of the veteran's treatment in April 
1995 mention migratory joint pains.  The examiner's 
impression was migratory joint pains and mylagias of unknown 
etiology.

Service medical records at the time of the veteran's 
retirement examination in October 1997 note epigastric 
tenderness; tenderness of the right knee with range of 
motion; and swollen right and left ankles and knees, 1994, 
caused by possible arthritis or exercise, periodic re-
occurrence, treatment with Motrin.

A January 1998 statement from the veteran's treating 
physician reflects that the veteran was undergoing evaluation 
and that the physician needed to retain the veteran's medical 
records for review.

A VA outpatient treatment record dated March 5, 1998-just 5 
days after the veteran's discharge from service-reflects an 
assessment of fibromyalgia and indicates that the diagnosis 
was made at the last visit.  Other post-service medical 
records in the claims folder show a continuity of treatment 
for fibromyalgia in 1998 and 1999.
 
The veteran underwent a VA examination in April 1998.  She 
reported bilateral knee pain and that she required injections 
for a B12 deficiency.  The veteran was diagnosed with 
bilateral knee pain and a history of B12 deficiency.  A 
report of a VA examination in May 1998 shows a diagnosis of 
right knee with patello-femoral syndrome.
 
Testimony of the veteran at the June 1999 hearing was to the 
effect that she first began having problems when she became 
sick in Panama in 1991.  The veteran also testified that 
fibromyalgia was a rheumatic type of arthritis associated 
with widespread pain, and that her pain started in her neck 
and shoulders.  The veteran testified that she continued to 
be treated for various tender points.

A July 1999 statement from the veteran's treating physician 
reflects that the veteran was diagnosed with fibromyalgia in 
January 1998.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry report no defects, and the Board presumes the veteran 
to have been in sound condition in 1978.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Service medical records reveal that the veteran was treated 
for migratory joint pains of unknown etiology in April 1995.  
Epigastric tenderness, tenderness of the right knee with 
range of motion, and swollen right and left ankles and knees 
were noted by the examiner at the veteran's retirement 
examination in October 1997.

Post-service medical records show evidence of fibromyalgia 
immediately following the veteran's discharge from service in 
March 1998, a continuity of treatment for fibromyalgia in 
1998 and 1999, and present evidence of fibromyalgia.

Correspondence from the veteran's treating physician in 1999 
reveals that the veteran was diagnosed with fibromyalgia in 
January 1998.  The veteran also testified that she began 
having problems in service and was diagnosed with 
fibromyalgia in service.  The Board finds that the 
combination the veteran's testimony, the service medical 
records that mention migratory joint pains, her physician's 
statements, and the March 5, 1998 outpatient treatment record 
are sufficient to show symptoms in service, current 
diagnosis, and linkage.

Having considered all the evidence, the Board finds that it 
supports a finding that the veteran's fibromyalgia had its 
onset in service.  The preponderance of the evidence is in 
favor of the veteran's claim for service connection for 
fibromyalgia, and the claim is granted.   As such, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fibromyalgia is granted.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

